

EXHIBIT 10.23
AGREEMENT AND GENERAL RELEASE
This Agreement and General Release (the “Agreement”) is made as of the 30th day
of January, 2015 between Natalie Levy (the “Employee”) and The Children’s Place
Services Company, LLC and its parents and direct and indirect subsidiaries and
affiliated corporations (collectively, the “Employer” or the “Company”).
1.Separation from Employment. The Employee acknowledges, confirms and agrees
that the Employee’s last day of employment with the Company will be January 30,
2015 (the “Separation Date”).
2.    Separation Payment. As good and valuable consideration for the Employee’s
execution, delivery and non-revocation of this Agreement, the Employer shall,
subject to the effectiveness of this Agreement, pay or deliver, as applicable,
to the Employee:
(i)One Million Fifty Thousand Dollars ($1,050,000), less legally required
payroll deductions, which amount shall be paid in thirty nine (39) equal
bi-weekly installments commencing with the first pay period following the
Effective Date (as defined in Paragraph 6(c) below) and subject to the terms
contained herein. The Employee agrees that the Employee shall immediately notify
the Employer (Attention: General Counsel) of the Employee’s commencement of
other employment or engagement, whether as an employee, consultant, independent
contractor or otherwise, whether with another entity, person or other third
party or on her own behalf (collectively, an “Other Engagement”). Upon
commencement of an Other Engagement, the Employer’s payment obligations and the
Employee’s entitlement to salary continuation pursuant to this Paragraph 2(i)
shall automatically and unconditionally be reduced by the amount of salary and
other like annual remuneration the Employee receives or accrues from such Other
Engagement during the eighteen (18) month severance period. It is understood and
agreed that any amounts the Employee receives as unemployment insurance payments
from applicable governmental authorities do not constitute offsetting payment
amounts contemplated by the preceding sentence (nothing herein addresses the
Employee’s eligibility to receive unemployment insurance payments). In the event
the Company makes any payment to the Employee following her commencement of an
Other Engagement in excess of the amount calculated in accordance with the prior
sentence, the Employee agrees to immediately repay any and all such excess
amounts to the Employer; and
(ii)One Million Eight Hundred Fifty Thousand Dollars ($1,850,000), less legally
required payroll deductions, which amount shall be paid in a lump sum within ten
(10) business days after the Effective Date.
3.    Benefits. As good and valuable consideration for the Employee’s execution,
delivery, and non-revocation of this Agreement, the Employer also shall, subject
to the effectiveness of this Agreement, waive the Employee’s premium costs for
continued health and/or dental coverage under the Company’s group health plan(s)
pursuant to the provisions of the Consolidated Omnibus Budget Reconciliation Act
of 1985 (COBRA) for a period ending on the earlier to occur of the of eighteenth
(18th) month anniversary of the Effective Date and the date the Employee
commences employment

-1-

--------------------------------------------------------------------------------



with another entity or third party that offers health benefits or otherwise
becomes entitled to health benefits, provided, that the Employee timely elects
such COBRA coverage in accordance with the requirements of such plan(s).
Thereafter, should the Employee desire to continue COBRA coverage, the Employee
shall be responsible for the full applicable COBRA premium costs.
4.    Agreements Regarding Payments and Benefits.
(a)    The Employee acknowledges and agrees that the consideration set forth in
Paragraphs 2 and 3 of this Agreement exceeds, supersedes, and extinguishes the
amount, if any, that the Employee may be entitled to under any offer letter,
employment agreement, award agreement, or long-term or annual compensation plan
or policy, verbal or written, as well as any employment or personnel policies,
procedures or handbooks, including but not limited to, severance plans, policies
or precedent utilized by the Employer, or any other legal obligation which the
Employer may have to the Employee. The Employee further acknowledges and agrees
that in the absence of this Agreement, the Employee would not be entitled to,
among other things, the payments provided by this Agreement. The Employee also
acknowledges and agrees that any monetary and other benefits (including without
limitation, salary, bonus and vacation pay) and any equity awards which, prior
to the execution of this Agreement, the Employee may have earned or accrued, or
to which the Employee may have been entitled to be paid or delivered prior to
the execution of this Agreement, have been paid, delivered, or addressed in this
Agreement, and such payments, benefits and equity awards have been irrevocably
forfeited, released, waived or settled by the Employee pursuant to this
Agreement.
(b)    Further, without limiting the generality of the foregoing, the Employee
specifically understands and agrees that each and all of the Stock Awards (as
hereinafter defined) are hereby irrevocably forfeited, cancelled and released,
and the Employee shall not have any entitlements or rights thereunder or to the
shares of the Company’s common stock, par value $0.10 per share, underlying the
Stock Awards, regardless of whether such shares are vested, unvested, earned,
“banked” or otherwise. For purposes hereof, “Stock Awards” means: (i) Time-Based
Restricted Stock Unit Award Agreement dated as of April 20, 2012, (ii)
Time-Based Restricted Stock Unit Award Agreement dated as of February 15, 2013,
(iii) Time-Based Restricted Stock Unit Award Agreement dated as of April 19,
2013, (iv) Time-Based Restricted Stock Unit Award Agreement dated as of May 5,
2014, (v) Performance-Based Restricted Stock Unit Award Agreement dated as of
April 20, 2012, (vi) Performance-Based Restricted Stock Unit Award Agreement
dated as of April 19, 2013, and (vii) Performance-Based Restricted Stock Unit
Award Agreement dated as of May 5, 2014.
(c)    Finally, the Employee agrees that the Employee is not entitled to, and
will not seek, any further consideration, including, but not limited to, any
wages, vacation pay, sick pay, disability pay, bonus, compensation (including
without limitation, equity-based compensation), payment or benefit from the
Released Parties (as defined in Paragraph 11) other than that to which the
Employee is entitled pursuant to Paragraphs 2 and 3 of this Agreement. The
Employee further agrees that the Employee shall not accrue any additional awards
or rights pursuant to any equity, bonus or other compensation plan or
arrangement of the Company and shall forfeit any rights to any equity and other
awards or other compensation to the extent not vested and delivered as of the
Separation Date.

-2-

--------------------------------------------------------------------------------



(d)    Morgan Stanley has informed Employer that Employee holds 13,630 shares of
Company common stock, par value $0.10 per share (the “Common Stock”), in account
no. 235143475 in her name. Employer confirms that, notwithstanding anything to
the contrary set forth above in this Paragraph 4, based on the facts known to
the Employer on the date hereof: (i) such shares of Common Stock are not subject
to forfeiture in favor of Employer and (ii) the Employer will not take any
action under its Insider Trading Policy applicable to senior executives to
prevent the Employee from selling such shares of Common Stock in the open market
following the second full business day after the date of the public announcement
by the Employer of its financial results for its fourth fiscal quarter and
fiscal year ending January 31, 2015 (currently scheduled for March 12, 2015).
Nothing herein is intended to guarantee or otherwise ensure that Employee will
be able to sell such shares of Common Stock in the open market at any time
and/or at any price. In addition, nothing herein addresses the Employee’s
obligations under U.S. securities laws in connection with trading in shares of
the Company’s Common Stock.
5.    Return of Company Property. The Employee understands and agrees that as a
prior condition to receiving the consideration set forth in Paragraphs 2 and 3
of this Agreement, the Employee shall return to the Company all laptops,
cellular telephones, iPhones, iPads, blackberries, keys, locks, credit cards,
documents, records, materials, and other information or assets of any type
whatsoever that is the property of the Company or its affiliates. The Employee
further agrees that the Employee shall not retain and shall immediately return
any copies, images, or reproductions of correspondence, memoranda, reports,
financial information, notebooks, drawings, photographs, or other documents
relating in any way to the affairs of the Company, its affiliates or their
respective customers, franchisees, suppliers or vendors.
6.    Consultation with Counsel and Voluntariness of Agreement.
(a)    Employee acknowledges and agrees that the Employer has advised the
Employee in writing to consult with an attorney at the Employee’s own expense
prior to executing this Agreement. The Employee further acknowledges and agrees
that, to the extent desired, the Employee has consulted with the Employee’s own
attorney in reviewing this Agreement, the Employee has carefully read and fully
understands all the provisions of this Agreement, and that the Employee is
voluntarily entering into this Agreement.
(b)    Employee further acknowledges and agrees that the Employee has had a
period of at least twenty-one (21) days in which to consider the terms of this
Agreement and changes to this Agreement, whether material or immaterial, do not
restart the running of the 21-day period.
(c)    Unless revoked as provided below, this Agreement shall be effective and
enforceable on the eighth (8th) day after execution and delivery of this
Agreement to the Employer by the Employee (the “Effective Date”). The parties to
this Agreement understand and agree that the Employee may revoke this Agreement
after having executed and delivered it to the Employer by so advising the
Employer in writing no later than 11:59 p.m. on the seventh (7th) day after the
Employee’s execution and delivery of this Agreement to the Employer. If the
Employee revokes this Agreement, it shall not be effective or enforceable, and
the Employee shall not be entitled to the payments or benefits set forth in
Paragraphs 2 and 3 of this Agreement.

-3-

--------------------------------------------------------------------------------



7.    Confidentiality of Agreement. Except as otherwise provided in Paragraph
20, the Employee agrees:
(a)     The Employee will not to disclose the existence of this Agreement, the
terms and conditions of this Agreement or the events or discussions leading up
to the execution and delivery of this Agreement to any person or entity, except:
(i) to comply with this Agreement; (ii) to the Employee’s legal, financial or
tax advisors, spouse, and to the Internal Revenue Service or any similar state
or local taxation authority; or (iii) as otherwise required by law.
(b)    The Employee will not publicly or privately disparage, demean or impugn
the reputation of, or encourage, assist or direct another person or entity to,
publicly or privately disparage, demean or impugn the reputation of, the
Company, the way it conducts its business and affairs, or any of the Company’s
products, services, affiliates, customers, franchisees, suppliers, vendors, or
current or former officers, directors, trustees, employees, agents,
administrators, representatives or fiduciaries. Nothing in this subparagraph is
intended to restrict or prevent the Employee from complying with a subpoena or
other order of a court of competent jurisdiction or from making statements to a
court or regulatory body in response to an inquiry from such court or regulatory
body.    
8.    Confidential and Proprietary Information and Work Product.
Employee acknowledges and agrees that the Employee continues to be bound by and
will abide by the terms of the Confidentiality, Work Product and Nonsolicitation
Agreement (“Confidentiality Agreement”) attached hereto as Exhibit A.
9.    Non-Competition, Non-Solicitation, and No Interference With Business
Operations.
(a)    The Employee agrees that for a period of eighteen (18) months following
the Separation Date, the Employee will not, without the express prior written
consent of the Company, anywhere, either directly or indirectly, whether alone
or as an owner, shareholder, partner, member, joint venturer, officer, director,
consultant, independent contractor, agent, employee or otherwise of any person,
company or other business enterprise, assist in, engage in or otherwise be
connected to or benefit from any business enterprise that directly or indirectly
owns, operates or is affiliated with any business competitive with that of the
Company. A “business competitive with that of the Company” is one that (i)
designs, manufactures, contracts to manufacture, sells or licenses to sell, or
intends to design, manufacture, contract to manufacture, sell or license to
sell, children’s apparel, footwear and/or accessories, and/or other
children’s-oriented merchandise, or (ii) engages in or provides or intends to
engage in or provide any products, services or other business which is of the
same nature as a product, service or other business of the Company or a product,
service or other business which the Company is developing and of which the
Employee has knowledge (collectively, a “Competitive Business”). Notwithstanding
the foregoing, nothing herein shall be deemed to prohibit the Employee’s
ownership of less than 1% of the outstanding shares of any publicly traded
corporation that conducts a Competitive Business.
(b)    Notwithstanding Section 4 of the Confidentiality Agreement, Employee
further agrees that for a period of eighteen (18) months following the
Separation Date, the Employee will

-4-

--------------------------------------------------------------------------------



not, without the express prior written consent of the Company, directly or
indirectly: (i) solicit, recruit, hire, engage, or refer (or assist any third
party in soliciting, recruiting, hiring, engaging or referring) any person or
entity who or which either is, or during the twelve (12) months immediately
preceding the Separation Date was, an employee, agent, consultant, or
independent contractor of the Company or (ii) interfere with, disrupt or attempt
to interfere with or disrupt the relationship, contractual or otherwise, between
the Company and any of its vendors, lessors, franchisees, wholesale customers,
independent contractors, agents or employees.
(c)    Employee acknowledges and agrees that the restrictions on the activities
in which the Employee may engage that are set forth in the Confidentiality
Agreement and Paragraphs 9(a) and (b) of this Agreement, and the location and
period of time for which such restrictions apply, are reasonable and necessary
to protect the Company’s legitimate business interests. The Employee understands
that the Company’s business is global and, accordingly, the restrictions cannot
be limited to any particular geographic area. The Employee further acknowledges
that the restrictions contained in this Agreement or in the Confidentiality
Agreement will not prevent the Employee from earning a livelihood.
10.    Injunctive Relief. The Employee acknowledges that a breach or threatened
breach of any of the terms set forth in Paragraphs 5, 7, 8 (including any of the
terms of the Confidentiality Agreement referred to therein) or 9 of this
Agreement shall result in an immediate irreparable and continuing harm to the
Employer for which there shall be no adequate remedy of law. The Employer shall,
without posting a bond, be entitled to obtain injunctive and other equitable
relief, in addition to any other remedies available to the Employer in
connection with Paragraphs 5, 7, 8 (including the Confidentiality Agreement
referred to therein) and 9 of this Agreement.
11.    Employee Release of Employer and Released Parties.
(a)    In exchange for the consideration set forth above, the Employee, on
behalf of the Employee and the Employee’s agents, assignees, attorneys, heirs,
executors and administrators, voluntarily and knowingly releases the Employer,
as well as the Employer’s successors, predecessors, assigns, parents,
subsidiaries, divisions, affiliates, officers, directors, shareholders,
employees, agents and representatives, in both their individual and
representative capacities (collectively, the “Released Parties”), from any and
all claims, causes of action, suits, grievances, debts, sums of money,
agreements, promises, damages, back and front pay, costs, expenses, and
attorneys’ fees by reason of any matter, cause, act or omission arising out of
or in connection with the Employee’s employment with the Employer or separation
therefrom, including but not limited to any claims based upon common law, or any
federal, state or local employment statutes or civil rights laws (hereafter the
“Claims”). Claims, as included in this release, without limiting its scope, are
claims arising under Title VII of the Civil Rights Act of 1964, as amended; the
Age Discrimination in Employment Act (“ADEA”); the Older Workers Benefit
Protection Act (the OWBPA”); the Americans with Disabilities Act; the Lily
Ledbetter Act; the Employee Retirement Income Security Act of 1974; the New
Jersey Conscientious Employee Protection Act; the New Jersey Law Against
Discrimination; the New Jersey Family Leave Act; the New Jersey Wage Payment
Act; the Sarbanes-Oxley Act of 2002; the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010; and any other laws prohibiting discrimination,
retaliation, wrongful termination, failure to pay wages,

-5-

--------------------------------------------------------------------------------



breach of contract, defamation, invasion of privacy, whistleblowing or
infliction of emotional distress, or any other matter. This release releases all
Claims including those of which the Employee is not aware and those not
mentioned in this Agreement up to the date of the execution and delivery of this
Agreement to Company. The Employee expressly acknowledges and agrees that, by
entering into this Agreement, the Employee is releasing and waiving any and all
Claims, including, without limitation, claims that the Employee may have arising
under ADEA, which have arisen on or before the date of the Employee’s execution
and delivery of this Agreement to Company.
(b)    This release does not waive rights or claims that may arise after this
release is executed, including any right or claim to enforce the terms of this
Agreement, and does not waive any rights which cannot be waived as a matter of
law.
(c)    Notwithstanding anything set forth in this Agreement to the contrary,
nothing in this Agreement shall affect or be used to interfere with the
Employee’s protected right to test in any court, under the OWBPA, or like
statute or regulation, the validity of the waiver of rights under ADEA set forth
in this Agreement
12.    Representations by the Employee. (a) Except as otherwise provided in
Paragraph 20, the Employee hereby represents and warrants to the Released
Parties that: (a) as of the date of this Agreement the Employee has not filed,
caused, or permitted to be filed any pending lawsuit or complaint against any of
the Released Parties, nor has the Employee agreed to do any of the foregoing;
and (b) the Employee has not assigned, transferred, sold, encumbered, pledged,
hypothecated, mortgaged, distributed, or otherwise disposed of or conveyed to
any third party any right or Claim against the Released Parties that has been
released in this Agreement.
(b)    Employee represents and warrants that the Employee: (i) has not made any
misrepresentations or engaged in any misconduct or malfeasance during the
Employee’s employment that would constitute a material violation under the
Company’s Code of Business Conduct or Anti-Corruption Policy; and (ii) is not
aware of any misconduct or malfeasance by any employee, independent contractor
or director of the Company that the Employee should report in accordance with
the Company’s Code of Business Conduct or Anti-Corruption Policy, or any
irregularity in the Company’s books or records or any other matter relating to
the Company’s finances or accounting that should properly be reported by the
Employee pursuant to the procedures established by the Company for making such
reports, except any that has already been reported by the Employee in writing to
the appropriate personnel of the Company. Except as set forth in Paragraph 11(b)
and (c) above, Employee covenants and agrees that Employee shall not encourage
or solicit or voluntarily assist or participate in any way in the filing,
reporting or prosecution by the Employee or any third party of a proceeding or
claim against any of the Released Parties unless compelled to do so by law. 
13.    Removal from Company Positions and Indemnification. The Employee agrees
that as of the Separation Date, the Employee hereby resigns from all positions
held on behalf of the Company, including but not limited to, officer, director,
agent, representative, trustee, administrator, fiduciary and signatory. In
addition, with respect to all acts or omissions of the Employee which occurred
prior to the Separation Date, the Company agrees to continue to indemnify the
Employee to the same extent that the Employee was indemnified prior to the
Separation Date and that the

-6-

--------------------------------------------------------------------------------



Employee shall retain the benefit of all directors and officers liability
insurance and coverage maintained by the Company with respect to claims made
during the period provided by the Company’s current policy and to the extent
provided by any future policy from time to time maintained by the Company with
respect to other former executives of the Company, in each case on the terms and
conditions of such policy(s).
14.    Cooperation. Except as otherwise provided in Paragraph 20, the Employee
shall furnish all information as may be in the Employee’s possession to, and
fully cooperate with, the Company as may reasonably be requested by the Company
in the orderly transfer of the Employee’s responsibilities to other Company
employees or in connection with any internal investigation or any litigation or
other proceeding in which the Company is or may be involved or a party.
15.    Violation of Terms. Should the Employee violate any provision of this
Agreement (or the Confidentiality Agreement) in any material respect, then, in
addition to all other damages or legal remedies available to the Employer
(including without limitation injunctive relief), the Employee immediately shall
return to the Employer all monies paid to the Employee pursuant to this
Agreement, less $25,000. the Employee agrees that if the Employee is required to
return such payments, this Agreement shall continue to be binding on the
Employee and the Released Parties shall be entitled to enforce the provisions of
this Agreement as if the payments had not been repaid to Company and Company
shall have no further obligations to pay or provide the Employee with any of the
payments and benefits set forth herein. Should the Employer violate any
provision of this Agreement, then the Employee shall have all remedies and civil
actions available to remedy the Employee’s damages. The parties agree that,
should either party seek to enforce the terms of this Agreement (or the
Confidentiality Agreement) through litigation, then the prevailing party, in
addition to all other legal remedies, shall be reimbursed by the other party for
all reasonable attorneys’ fees in relation to such litigation. However, in
accordance with applicable laws, if the Employee commences a proceeding under
the OWBPA and/or the ADEA to challenge the validity of this release and prevails
on the merits of an ADEA claim, the prior sentence shall not apply, and the
court shall have discretion to determine whether the Company is entitled to
restitution, recoupment or set off (a “reduction”) against a monetary award
obtained by the Employee, which cannot exceed the amount the Employee recovers
or the amount the Employee received for signing this Agreement, whichever is
less.
16.    No Admission. Nothing contained in this Agreement nor the fact that the
parties have signed this Agreement shall be construed as an admission by either
party.
17.    Waiver of Reinstatement. By entering into this Agreement, the Employee
acknowledges and agrees that the Employee waives any claim to reinstatement
and/or future employment with the Employer. The Employee further acknowledges
and agrees that the Employee is not and shall not be entitled to any payments,
benefits or other obligations from any of the Released Parties whatsoever
(except as expressly set forth in this Agreement).
18.    Delay in Payments as Required by Section 409A of the Code.
Notwithstanding any provisions herein to the contrary, if all or any portion of
the payments due under Paragraph 2 hereof are reasonably determined to be
“nonqualified deferred compensation” subject to Section 409A of the Code and the
Company determines that the Employee is a “specified employee” (as defined in

-7-

--------------------------------------------------------------------------------



Section 409A(a)(2)(B)(i) of the Code and the other guidance promulgated
thereunder), then such payments shall commence on the first regular payroll date
on or immediately following the first day of the seventh month following the
Employee’s “separation from service”, as defined in Treasury Regulation Section.
1.409A-1(h), including the default presumptions and the first of such payments
shall include all amounts otherwise payable prior to the first payment date but
for the application of this Paragraph 18. The Company hereby advises the
Employee that it has determined that the Employee is a “specified employee” (as
so defined). However, the Employee has determined that the payments and benefits
due under this Agreement during the first six months following the Employee’s
“separation from service” do not constitute “nonqualified deferred compensation”
for purposes of Section 409A of the Code and, accordingly, no delay in the
commencement of payments is necessary.
19.    Section 409A of the Code. The Employee hereby acknowledges and agrees
with the Company that the interpretation of Section 409A of the Code and its
application to the terms of this Agreement is uncertain and may be subject to
change as additional guidance and interpretations become available. Anything to
the contrary herein notwithstanding, all benefits or payments provided by the
Company to the Employee that would be deemed to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code are
intended to comply with Section 409A of the Code. If, however, any such benefit
or payment is deemed to not comply with Section 409A of the Code, the Employee
and the Company agree to renegotiate in good faith any such benefit or payment
(including, without limitation, as to the timing of any payment payable hereof),
if possible, so that either (i) Section 409A of the Code will not apply or (ii)
compliance with Section 409A of the Code will be achieved. At the Employee’s
request, the Company shall consult with the Employee in good faith regarding the
implementation of the provisions of this Paragraph 19; provided, that neither
the Company nor any of its employees or representatives shall have any liability
to the Employee with respect to Section 409A of the Code.
20.    Exceptions. Nothing in this Agreement is intended to waive claims (i) for
unemployment or workers’ compensation benefits, (ii) for vested rights under
ERISA-covered employee benefit plans as applicable on the date the Employee
signs this Agreement, (iii) that may arise after the Employee signs and delivers
this Agreement to the Company, or (iv) which cannot be released by private
agreement. In addition, nothing in this Agreement, including but not limited to
the release of claims, proprietary information, confidentiality, cooperation,
and non-disparagement provisions, prevent the Employee from filing a charge or
complaint with or from voluntarily participating in an investigation or
proceeding conducted by the EEOC, or any other any federal, state or local
agency charged with the enforcement of any laws, although by signing this
Agreement the Employee is waiving and releasing all rights to individual relief
based on claims asserted in such a charge or complaint, except where such a
waiver and release of individual relief is prohibited.
21.    Miscellaneous. This Agreement and the Confidentiality Agreement contain
the entire understanding and agreement between the parties. This Agreement
supersedes any and all previous agreements (other than the Confidentiality
Agreement), plans and other arrangements, whether written or oral, between the
Employee and the Employer. Other than the Confidentiality Agreement, there are
no other representations, agreements or understandings, oral or written,

-8-

--------------------------------------------------------------------------------



between the parties. No amendment to or modification of this Agreement shall be
valid unless made in writing and executed by the parties hereto subsequent to
the date of this Agreement. This Agreement may be executed in counterparts,
including by fax or pdf, and all counterparts so executed shall constitute one
agreement, binding upon the parties hereto. This Agreement shall be binding upon
and inure to the benefit of the parties, as well as their administrators,
representatives, agents, executors, successors and assigns.
22.    Choice of Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey applicable to
contracts made and performed in such State and without regard to the conflicts
or choice of law provisions thereof that would give rise to the application of
the domestic substantive law of any other jurisdiction. Except in the event the
Company seeks to enforce its rights under Paragraphs 5, 7, 8, 9, 10, 11 or 15 of
this Agreement, the parties agree to mediate any dispute arising under this
Agreement. In the event of any such dispute subject to mediation, the parties,
within thirty (30) days of a written request for mediation, shall attend a
mediation to be conducted in New Jersey in order to make a good faith reasonable
effort to resolve such dispute. The parties shall attempt, in good faith, to
agree to a mediator. If the parties are unable to agree to a mediator, the
parties shall submit the matter to the American Arbitration Association to
appoint a mediator and conduct the mediation in New Jersey. If this good faith
mediation effort fails to resolve the dispute arising under this Agreement or in
the event the Company seeks to enforce its rights under Paragraphs 5, 7, 8, 9,
10, 11 or 15 of this Agreement, then either party may commence a legal suit,
action or proceeding to resolve such dispute, provided that such legal suit,
action or proceeding arising out of or relating to this Agreement shall be
instituted in a New Jersey federal or state court. The Employee and Employer
agree to waive any objection which either may now or hereafter have to the
laying of venue of any such suit, action or proceeding and the Employee and
Employer irrevocably submit to the exclusive jurisdiction of any such court in
any suit, action or proceeding.
23.    Severability. If any term, provision or part of this Agreement shall be
determined to be in conflict with any applicable federal, state or other
governmental law or regulation, or otherwise shall be invalid or unlawful, such
term, provision or part shall continue in effect to the extent permitted by such
law or regulation. Such invalidity, unenforceability or unlawfulness shall not
affect or impair any other terms, provisions and parts of this Agreement not in
conflict, invalid or unlawful, and such terms, provisions and parts shall
continue in full force and effect and remain binding upon the parties hereto.


[The remainder of this page is intentionally left blank.]

-9-

--------------------------------------------------------------------------------



24.    
THE EMPLOYEE STATES THAT THE EMPLOYEE HAS CAREFULLY READ THIS AGREEMENT PRIOR TO
SIGNING IT, THAT THE AGREEMENT HAS BEEN FULLY EXPLAINED TO THE EMPLOYEE PRIOR TO
SIGNING IT, THAT THE EMPLOYEE HAS HAD THE OPPORTUNITY TO HAVE IT REVIEWED BY AN
ATTORNEY AT THE EMPLOYEE’S OWN EXPENSE AND THE EMPLOYEE UNDERSTANDS THE
AGREEMENT’S FINAL AND BINDING EFFECT PRIOR TO SIGNING IT, AND THAT THE EMPLOYEE
IS SIGNING THE RELEASE KNOWINGLY AND VOLUNTARILY WITH THE FULL INTENTION OF
COMPROMISING, SETTLING, AND RELEASING THE RELEASED PARTIES AS STATED IN THIS
AGREEMENT.
Agreed to and accepted by, on this 30th day of January, 2015.


Witness:                    EMPLOYEE:


/s/ Deborah King                /s/ Natalie
Levy                                            Name: Natalie Levy






Agreed to and accepted by, on this 3rd day of February, 2015.


THE CHILDREN’S PLACE SERVICES COMPANY, LLC


By:/s/ Jane Elfers                    
Name: Jane Elfers
Title: President and Chief Executive Officer



-10-